The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 23, 2014

                                     No. 04-14-00041-CR

                                       Kyle MILLER,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5502
                            Honorable Pat Priest, Judge Presiding


                                        ORDER
      On July 16, 2014, we granted pro se appellant Kyle Miller’s motion to correct the record.
We ordered the court reporter to file a corrected record by July 31, 2014.
       On July 17, 2014, Appellant filed a motion for a thirty-day extension of time to file the
brief. Because the corrected record has not yet been filed, we deem the appellate record not yet
complete. See TEX. R. APP. P. 38.6(a)(2). Thus, Appellant’s motion is MOOT.
        Appellant’s brief is due THIRTY DAYS after the corrected reporter’s record is filed with
this court. See id.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court